                            Case 18-10512-KBO          Doc 2773         Filed 08/25/21        Page 1 of 7



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

                                                                           )
                 In re:                                                    )     Chapter 11
                                                                           )
                 Zohar III, Corp., et al.,1                                )     Case No. 18-10512 (KBO)
                                                                           )
                                                   Debtors.                )     Jointly Administered
                                                                           )
                                                                           )

                                                 CERTIFICATE OF SERVICE

                          I, Chad Corazza, hereby certify that on August 24, 2021, I caused a copy of the

             foregoing documents, Notice of Filing of Revised Proposed Order (I) Establishing

             Deadlines for the Filing of Proofs of Claim and Requests for Payment of Administrative

             Expenses, (II) Approving the Form and Manner of Notice Thereof, and (III) Granting

             Related Relief [Docket No. 2768], to be served upon the below counsel in the manner

             indicated below:

                  Norman L. Pernick, Esq.                                          Randy M. Mastro, Esq.
                  Cole Schotz P.C.                                                 Matt J. Williams, Esq.
                  500 Delaware Avenue, Suite 1410                                  Mary Beth Maloney, Esq.
                  Wilmington, DE 19801                                             Gibson, Dunn & Crutcher LLP
                  npernick@coleschotz.com                                          200 Park Avenue
                  (Patriarch Entities)                                             New York, NY10166-0193
                  Email                                                            rmastro@gibsondunn.com
                                                                                   mjwilliams@gibsondunn.com
                                                                                   mmaloney@gibsondunn.com
                                                                                   (Patriarch Entities)
                                                                                   Email




             1
               The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
             Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
             (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3
             Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
28522215.1
                   Case 18-10512-KBO        Doc 2773    Filed 08/25/21   Page 2 of 7


             Robert Klyman, Esq.                                Monica K. Loseman, Esq.
             Gibson, Dunn & Crutcher LLP                        Gibson, Dunn & Crutcher LLP
             333 South Grand Avenue                             1801 California Street, Suite 4200
             Los Angeles, CA 90071-3197                         Denver, CO 80202-2642
             rklyman@gibsondunn.com                             mloseman@gibsondunn.com
             (Patriarch Entities)                               (Patriarch Entities)
             Email                                              Email


             Kenneth J. Nachbar, Esq.                           Michael Carlinksy, Esq.
             Robert J. Dehney, Esq.                             Jonathan E. Pickhardt, Esq.
             Megan Ward Cascio, Esq.                            Benjamin Finestone, Esq.
             Matthew B. Harvey, Esq.                            Ellison Ward Merkel, Esq.
             Lauren Neal Bennett, Esq.                          Blair Adams, Esq.
             Morris Nichols Arsht & Tunnell                     Quinn Emanuel Urquhart & Sullivan, LLP
             1201 North Market Street, 16th Floor               51 Madison Avenue, 22nd Floor
             P.O. Box 1347                                      New York, NY 10010
             Wilmington, DE 19899-1347                          michaelcarlinsky@quinnemanuel.com
             knachbar@mnat.com                                  jonpickhardt@quinnemanuel.com
             rdehney@mnat.com                                   benjaminfinestone@quinnemanuel.com
             mcascio@mnat.com                                   ellisonmerkel@quinnemanuel.com
             mharvey@mnat.com                                   blairadams@quinnemanuel.com
             lbennett@mnat.com                                  (Alvarez & Marsal Zohar Management, LLC)
             (Alvarez & Marsal Zohar Management, LLC)           Email
             Email

             Gregory M. Petrick, Esq.                           Brian J. Lohan, Esq.
             Jonathan M. Hoff, Esq.                             Ginger Clements, Esq.
             Ingrid Bagby, Esq.                                 Arnold & Porter Kaye Scholer LLP
             Michele C. Maman, Esq.                             70 West Madison Street, Suite 4200
             Cadwalader, Wickersham & Taft LLP                  Chicago, IL 60602-4231
             200 Liberty Street                                 brian.lohan@arnoldporter.com
             New York, NY 10281                                 ginger.clements@arnoldporter.com
             gregory.petrick@cwt.com                            (Certain Holders of Notes Issued by Zohar III,
             jonathan.hoff@cwt.com                              Limited)
             ingrid.bagby@cwt.com                               Email
             michele.maman@cwt.com
             (MBIA Insurance Company)
             Email

             Internal Revenue Service                           Secretary of State
             Centralized Insolvency Operation                   Corporations Franchise Tax
             2970 Market Street                                 P.O. Box 898
             P.O. Box 7346                                      Dover, DE 19903
             Philadelphia, PA 19101-7346                        (Secretary of State)
             (Internal Revenue Service)                         First Class Mail
             First Class Mail

28522215.1
                    Case 18-10512-KBO           Doc 2773   Filed 08/25/21   Page 3 of 7


             Secretary of Treasury                                 Michael B. Mukasey, Esq.
             Attn: Bankruptcy Department                           U.S. Attorney General
             820 Silver Lake Blvd., Suite 100                      Department of Justice
             Dover, DE 19904                                       Commerical Litigation Branch
             (Secretary of Treasury)                               950 Pennsylvania Avenue, N.W.
             First Class Mail                                      Washington, DC 20530-0001
                                                                   (U.S. Attorney General)
                                                                   First Class Mail

             Ellen W. Slights, Esq.                                Securities & Exchange Commission
             Assistant United States Attorney                      Secretary of Treasury
             U.S. Attorney’s Office                                100 F Street, NE
             1007 North Orange Street, Suite 700                   Washington, DC 20549
             P.O. Box 2046                                         secbankruptcy@sec.gov
             Wilmington, DE 19899-2046                             (Securities & Exchange Commission)
             ellen.slights@usdoj.gov                               Email
             (U.S. Attorney’s Office)
             Email

             Securities & Exchange Commission                      Delaware Attorney General
             Attn: Bankruptcy Department                           Attn: Bankruptcy Department
             Brookfiled Place                                      Carvel State Office Building
             200 Vesey Street, Suite 400                           820 N. French Street, 6th Floor
             New York, NY 10281-1022                               Wilmington, DE 19801
             bankruptcynoticeschr@sec.gov                          (Delaware Attorney General)
             nyrobankruptcy@sec.gov                                Hand Delivery
             (Securities & Exchange Commission)
             Email

             Juliet M. Sarkessian, Esq.                            Delaware Division of Revenue
             Office of the United States Trustee                   Attn: Zillah Frampton
             U.S. Department of Justice                            820 N. French Street
             844 King Street, Suite 2207                           Wilmington, DE 19801
             Lockbox #15                                           (Delaware Division of Revenue)
             Wilmington, DE 19801                                  Hand Delivery
             juliet.m.sarkessian@usdoj.gov
             (U.S. Trustee)
             Email




28522215.1
                    Case 18-10512-KBO          Doc 2773       Filed 08/25/21   Page 4 of 7


             U.S. Bank National Association                           John W. Weiss, Esq.
             Attn: CDO Group-Ref.: Zohar III, Limited                 Brett D. Jaffe, Esq.
             190 LaSalle St., 8th Floor                               Alexander Lorenzo, Esq.
             Chicago, IL 60603                                        Elizabeth Buckel, Esq.
             (U.S. Bank National Association)                         Alston & Bird LLP
             First Class Mail                                         90 Park Avenue, 15th Floor
                                                                      New York, NY 10016-1387
                                                                      john.weiss@alston.com
                                                                      brett.jaffe@alston.com
                                                                      alexander.lorenzo@alston.com
                                                                      elizabeth.buckel@alston.com
                                                                      (U.S. Bank National Assocation)
                                                                      Email

             Elizabeth LaPuma, Esq.                                   Alvarez & Marsal Zohar Management, LLC
             Alvarez & Marsal Zohar Management, LLC                   Attention: General Counsel
             600 Madison Ave.                                         600 Madison Ave.
             New York, NY 10022                                       New York, NY 10022
             elapuma@alvarezandmarsal.com                             (Alvarez & Marsal Zohar Management, LLC)
             (Alvarez & Marsal Zohar Management, LLC)                 First Class Mail
              Email

             Jonathan T. Edwards, Esq.                                Laura Davis Jones, Esq.
             Alston & Bird LLP                                        Timothy P. Cairns, Esq.
             One Atlantic Center                                      Pachulski Stang Ziehl & Jones, LLP
             1201 West Peachtree Street                               919 N. Market Street, 17th Floor
             Atlanta, GA 30309-3424                                   P.O. Box 8705
             jonathan.edwards@alston.com                              Wilmington, DE 19899-87055
             (U.S. Bank National Assocation)                          ljones@pszjlaw.com
             Email                                                    tcairns@pszjlaw.com
                                                                      (MBIA Insurance Company)
                                                                      Email

             James D. Herschlein Esq.                                 Matthew P. Ward, Esq.
             Jeffrey A. Fuisz, Esq.                                   Morgan L. Patterson, Esq.
             Erik Walsh, Esq.                                         Womble Bond Dickinson (US) LLP
             Arnold & Porter Kaye Scholer LLP                         1313 North Market Street, Suite 1200
             250 West 55th Street                                     Wilmington, DE 19801
             New York, NY 10119-9710                                  matthew.ward@wbd-us.com
             james.herschlein@arnoldporter.com                        morgan.patterson@wbd-us.com
             jeffrey.fuisz@arnoldporter.com                           (Certain Holders of Notes Issued by Zohar III,
             erik.walsh@arnoldporter.com                              Limited)
             (Certain Holders of Notes Issued by Zohar III,           Email
             Limited)
             Email



28522215.1
                    Case 18-10512-KBO           Doc 2773   Filed 08/25/21   Page 5 of 7


             Josef W. Mintz, Esq.                                  Rick Antonoff, Esq.
             Blank Rome LLP                                        Blank Rome LLP
             1201 N. Market Street, Suite 800                      1271 Avenue of the Americas
             Wilmington, DE 19801                                  New York, NY 10020
             mintz@blankrome.com                                   rantonoff@blankrome.com
             (Blank Rome LLP)                                      (Blank Rome LLP)
             Email                                                 Email

             Joseph J. Farnan, Jr., Esq.                           Mark D. Collins, Esq.
             Farnan LLP                                            Brett M. Haywood, Esq.
             919 North Market Street, 12th Floor                   Richards, Layton & Finger, P.A.
             Wilmington, DE 19801                                  One Rodney Square
             farnan@farnanlaw.com                                  920 North King Street
             (Independent Director)                                Wilmington, DE 19801
             Email                                                 collins@rlf.com
                                                                   haywood@rlf.com
                                                                   (Ankura Trust)
                                                                   Email

             Dennis F. Dunne, Esq.                                 Debora A. Hoehne, Esq.
             Andrew Harmeyer, Esq.                                 Michael Godbe, Esq.
             Milbank LLP                                           Weil, Gotshal & Manges LLP
             55 Hudson Yards                                       767 Fifth Avenue
             New York, NY 10001                                    New York, NY 10153
             ddunne@milbank.com                                    debora.hoehne@weil.com
             aharmeyer@milbank.com                                 michael.godbe@weil.com
             (Ankura Trust)                                        (Culligan)
             Email                                                 Email

             Zachary I. Shapiro, Esq.                              Daniel N. Brogan, Esq.
             Brendan J. Schlauch, Esq.                             Sophie E. Macon, Esq.
             Richards, Layton & Finger, P.A.                       Bayard, P.A.
             One Rodney Square                                     600 North King Street, Suite 400
             920 North King Street                                 Wilmington, DE 19801
             Wilmington, DE 19801                                  dbrogan@bayardlaw.com
             shapiro@rlf.com                                       smacon@bayardlaw.com
             schlauch@rlf.com                                      (Dura)
             (Culligan)                                            Email
             Email




28522215.1
                   Case 18-10512-KBO      Doc 2773   Filed 08/25/21   Page 6 of 7


             Adam J. Greene, Esq.                            Theresa Trzaskoma, Esq.
             Steven B. Eichel, Esq.                          Michael Tremonte, Esq.
             Robinson Brog Leinwand Greene                   Jennifer X. Luo, Esquire
             Genovese & Gluck P.C.                           Alexandra G. Elenowitz-Hess, Esq.
             875 Third Avenue, 9th Floor                     Vikram Shah, Esq.
             New York, NY 10022                              Ryan Pollock, Esq.
             ajg@robinsonbrog.com                            Justin Gunnell, Esq.
             se@robinsonbrog.com                             Sher Tremonte LLP
             (Vik Jindal)                                    90 Broad Street, 23rd Floor
             Email                                           New York, NY 10004
                                                             TTrzaskoma@shertremonte.com
                                                             mtremonte@shertremonte.com
                                                             jluo@shertremonte.com
                                                             ahess@shertremonte.com
                                                             vshah@shertremonte.com
                                                             rpollock@shertremonte.com
                                                             jgunnell@shertremonte.com
                                                             dberger@abv.com
                                                             jcraig@abv.com
                                                             lpincus@abv.com
                                                             (Patriarch Entities)
                                                             Email

             Evelyn J. Meltzer                               Todd A. Feinsmith
             Troutman Pepper Hamilton Sanders LLP            Troutman Pepper Hamilton Sanders LLP 19th
             Hercules Plaza, Suite 5100                      Floor, High Street Tower
             1313 Market Street, P.O. Box 1709               125 High Street
             Wilmington, DE 19899-1709                       Boston, MA 02110-2736
             Evelyn.meltzer@troutman.com                     Todd.feinsmith@troutman.com
             (RM Technologies, Inc.)                         (RM Technologies, Inc.)
             Email                                           Email

             James D. Rosener                                Robert M. Hirsh
             Troutman Pepper Hamilton Sanders LLP            Phillip Khezri
             The New York Times Building                     Lowenstein Sandler LLP
             37th Floor                                      1251 Avenue of the Americas
             620 Eighth Avenue                               New York, NY 10020
             New York, NY 10018-1405                         rhirsh@lowenstein.com
             James.rosener@troutman.com                      pkhezri@lowenstein.com
             (RM Technologies, Inc.)                         (JMB Capital)
             Email                                           Email




28522215.1
                    Case 18-10512-KBO          Doc 2773   Filed 08/25/21     Page 7 of 7


             Frederick B. Rosner                                  Juliet M. Sarkessian
             Jason A. Gibson                                      211 East Meade St.
             The Rosner Law Group LLC                             Philadelphia, PA 19118
             824 N. Market Street, Suite 810                      (U.S. Trustee)
             Wilmington, DE 19801                                 First Class Mail
             rosner@teamrosner.com
             gibson@teamrosner.com
             (JMB Capital)
             Email

             Jeffrey M. Schlerf, Esq.
             Gray Robinson, PA
             1007 North Orange Street
             4th Floor #127
             Wilmington, DE 19801
             Jeffrey.schlerf@gray-robinson.com
             (Independent Director)
             Email




                                                YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                 /s/ Chad Corazza
                                                Chad Corazza, Paralegal
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253




28522215.1
